Exhibit 10.36

PEPCO HOLDINGS, INC.

RESTRICTED STOCK UNIT AGREEMENT

(Time-Vested)

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is effective this
            day of             , 2012 (the “Date of Grant”), by and between
Pepco Holdings, Inc. (the “Company”), and             , an employee of the
Company (the “Participant”).

WHEREAS, the Company has adopted the Pepco Holdings, Inc. Long-Term Incentive
Plan, as it has been or may be amended, amended and restated and/or restated
from time to time (the “Plan”).

WHEREAS, on             , 2012, the Committee granted to the Participant a
Service-Based Award of             Restricted Stock Units under the Plan (the
“RSU Award”).

WHEREAS, the Company desires to enter into an agreement with the Participant
related to the grant to the Participant of the RSU Award approved by the
Committee on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the Company and the Participant
agree as follows:

1. Restricted Stock Unit Award. The RSU Award consists of             Restricted
Stock Units. The Restricted Stock Units are notional units of measurement
denominated in shares of Stock (i.e., one Restricted Stock Unit is equivalent in
value to one share of Stock, subject to the terms hereof). The Restricted Stock
Units represent an unfunded, unsecured contractual right.

2. Vesting. This RSU Award shall vest, as follows:

(a) On the third anniversary of the Date of Grant (the “Vesting Date”), this RSU
Award shall vest, provided that the Participant remains continuously employed by
the Company or a Subsidiary beginning on the Date of Grant and ending on the
Vesting Date. Except as otherwise provided by Section 2(b), 2(c) or 3 hereof, if
the employment of the Participant by the Company or any Subsidiary terminates
prior to the Vesting Date, this RSU Award shall be immediately forfeited in its
entirety. The three-year vesting period described in this Section 2(a) shall be
referred to herein as the “Restriction Period.”

(b) Upon the Disability or death of the Participant, during the Restriction
Period and prior to any termination of the Participant’s employment with the
Company or any Subsidiary, a portion of the RSU Award shall vest, which portion
shall equal the number of Restricted Stock Units covered by this Agreement
multiplied by a fraction, the numerator of which shall be the number of days in
the Restriction Period during which the Participant was continuously employed by
the Company or a Subsidiary, and the denominator of which shall be the total
number of days in the Restriction Period. The remaining portion of this RSU
Award shall immediately be forfeited.



--------------------------------------------------------------------------------

(c) The Committee may, in its sole discretion, provide that, upon the retirement
of the Participant (as determined by the Committee in its sole discretion), all
or part of the Restricted Stock Units shall vest. Any such action by the
Committee must be made in writing prior to the effective date of the
Participant’s retirement.

Any Restricted Stock Units associated with this RSU Award as to which the
vesting requirement of this Section 2 has been satisfied shall be payable in
accordance with Section 5 hereof.

3. Accelerated Vesting. Notwithstanding the foregoing, if the Participant is
terminated by the Company or a Subsidiary as an employee or if the Participant
terminates such employment for Good Reason, in each case within 12 months
following a Change in Control and within the Restriction Period, a portion of
the Restricted Stock Units represented hereby shall vest and be payable in
accordance with Section 5 hereof, which portion shall equal such number of
Restricted Stock Units multiplied by a fraction, the numerator of which shall be
the number of months in the Restriction Period that have elapsed as of the date
of termination of employment, and the denominator of which shall be the total
number of months in the Restriction Period.

4. Dividend Equivalents. Dividend Equivalents under the Plan have been granted
in conjunction with this RSU Award, such that any dividend paid in cash on
shares of Stock will be credited to the Participant as Dividend Equivalents as
if the Restricted Stock Units represented hereby were outstanding shares of
Stock. Such credit shall be made in the form of additional whole and/or
fractional Restricted Stock Units, based on the Fair Market Value of the Stock
on the trading day immediately prior to the date of payment of any such
dividend. All such additional Restricted Stock Units shall be subject to the
same vesting and forfeiture provisions applicable to the Restricted Stock Units
in respect of which they were credited and shall be paid in accordance with
Section 5 hereof.

5. Payment of Award. Payment of vested Restricted Stock Units (which shall
include Restricted Stock Units credited pursuant to Dividend Equivalents
described in Section 4) shall be made within thirty (30) days following the
earlier of (i) the Vesting Date; or (ii) the vesting of this RSU Award in whole
or in part pursuant to Sections 2(b), 2(c) or 3 hereof, but subject in each
case, as applicable, to any delay that may be required under Section 16 hereof.
The vested Restricted Stock Units shall be paid in the form of one share of
Stock for each Restricted Stock Unit, minus deductions for applicable minimum
statutory withholding taxes as set forth in Section 11 of this Agreement.

6. Nontransferability of Award. Neither this RSU Award nor any Restricted Stock
Units covered hereby (including any Dividend Equivalents described in Section 4)
may be assigned or alienated, and shall not be subject to attachment or other
legal process except (i) to the extent specifically mandated and directed by
applicable state or Federal statute; or (ii) as provided in Section 11 this
Agreement with respect to withholding of applicable taxes. Any attempted
disposition of this RSU Award or the Restricted Stock Units (or any interest
herein) in violation of this Section 6 shall be null and void.

7. Terms and Conditions. The terms and conditions included in the Plan are
incorporated herein by reference, and to the extent that any conflict or
ambiguity may exist between the terms and conditions included in this Agreement
and the terms and conditions included in the Plan, the terms and conditions
included in the Plan shall control. By execution of this Agreement, the
Participant acknowledges receipt of a copy of the Plan and further agrees to be
bound thereby and by the actions of the Committee and/or the Board pursuant to
the Plan.

 

-2-



--------------------------------------------------------------------------------

8. No Rights as a Stockholder. The Restricted Stock Units granted pursuant to
this RSU Award, whether or not vested, will not confer any voting rights or any
other rights of a stockholder of the Company upon the Participant, and the
Participant will not acquire any voting rights or any other rights of a
stockholder of the Company unless and until such Restricted Stock Units have
vested and shares of Stock underlying such Restricted Stock Units have been
issued and delivered to the Participant. The Company shall not be required to
issue or transfer any certificates representing shares of Stock upon vesting of
the RSU Award until all applicable requirements of any law, rule or regulation
have been compiled with, and any required government agency approvals have been
obtained. Further, no issue or transfer of such certificates shall occur until
such shares of Stock have been duly listed on any securities exchange on which
the Stock may then be listed.

9. Stock Issuable Upon Vesting. Upon vesting of the RSU Award and payment of
Stock pursuant to Section 5 hereof, the Participant shall be provided with the
certificate(s) or certificate number(s) evidencing ownership of the shares of
such Stock, subject to the implementation of an arrangement with the Participant
to effectuate all necessary tax withholding. If the shares of Stock evidenced by
such certificate(s) were not offered and sold to the Participant in a
transaction registered under the Securities Act of 1933, as amended (the
“Securities Act”), the certificate(s) may include a legend noting that the Stock
may not be sold or transferred by the Participant unless such Stock is
registered for resale or unless the Participant meets an exemption from
registration under the Securities Act. The Company shall follow all requisite
procedures to deliver such certificates to the Participant; provided, however,
that such delivery may be postponed to enable the Company to comply with any
applicable procedures, regulations or listing requirements of any government
agency, stock exchange, transfer agent or regulatory agency.

10. No Employment Right; Tenure. This Agreement shall not constitute a contract
of employment between the Company or any Subsidiary and the Participant. The
Participant’s right, if any, to serve the Company as a director, officer,
employee or otherwise shall not be enlarged or otherwise affected by this
Agreement or his or her designation as a participant under the Plan.

11. Tax Withholding. The Participant acknowledges this RSU Award may give rise
to a tax liability and a withholding obligation associated therewith, and that
no shares of Stock shall be issuable to the Participant hereunder until such
withholding obligation is satisfied in full. In accordance with Section 16.C. of
the Plan, the Company or a Subsidiary may withhold up to, but no more than, the
minimum applicable statutory federal, state and/or local taxes (collectively,
“Tax Withholding Requirements”) at such time and upon such terms and conditions
as required by law or determined by the Company or a Subsidiary. Subject to
compliance with any requirements of applicable law, the Participant shall have
all or any portion of any Tax Withholding Requirements that may be payable in
respect of the RSU Award satisfied when due through the payment by the
Participant of cash to the Company or a Subsidiary, funded by the disposition on
the Participant’s behalf or for the Participant’s account of shares of Stock
which would otherwise be delivered to the Participant having an aggregate Fair
Market Value equal to the aggregate amount of such Tax Withholding Requirements.

 

-3-



--------------------------------------------------------------------------------

12. Securities Law Compliance. The Company currently has an effective
registration statement on file with the Securities and Exchange Commission with
respect to the shares of Stock subject to the RSU Award. The Company intends to
maintain the effectiveness of this registration statement but has no obligation
to the Participant to do so. If the registration statement ceases to be
effective, the Participant will not be able to transfer or sell shares of Stock,
which were issued to the Participant pursuant to the RSU Award at a time that
such registration statement was not effective, unless exemptions from
registration under applicable securities laws are available. Such exemptions
from registration are very limited and might not be available. The Participant
agrees that any resale of shares of Stock issued pursuant to the RSU Award shall
comply in all respects with the requirements of all applicable securities laws,
rules and regulations (including, without limitation, the provisions of the
Securities Act and the Securities Exchange Act of 1934, and the respective rules
and regulations promulgated thereunder) and any other law, rule or regulation
applicable thereto, as such laws, rules, and regulations may be amended from
time to time. The Company shall not be obligated to either issue shares of Stock
or permit the resale of any such shares if such issuance or resale would violate
any such requirements.

13. Other Plans and Agreements. Any gain realized by the Participant pursuant to
this Agreement shall not be taken into account as compensation in the
determination of the Participant’s benefits under any pension, savings, group
insurance, or other benefit plan maintained by the Company or a Subsidiary,
except as determined by the board of directors of such company or as expressly
provided under the terms of such other plan. The Participant acknowledges that
receipt of this Agreement or any prior agreement under the Plan shall not
entitle the Participant to any other benefits under the Plan or any plans
maintained by the Company or a Subsidiary.

14. Committee Authority. The Committee shall have complete discretion in the
exercise of its rights, powers, and duties under this Agreement and the Plan.
Any interpretation or construction of any provision of, and the determination of
any question arising under, this Agreement shall be made by the Committee in its
sole discretion and shall be final, conclusive, and binding. The Committee may
designate any individual or individuals to perform any of its functions
hereunder.

15. Changes in Capitalization. The Restricted Stock Units under this RSU Award
shall be subject to the provisions of Section 16.H. of the Plan relating to
adjustments for changes to the Company’s capitalization. The RSU Award shall not
affect the right of the Company or any Subsidiary to reclassify, recapitalize or
otherwise change its capital or debt structure or to merge, consolidate, convey
any or all of its assets, dissolve, liquidate, windup or otherwise reorganize.

16. Section 409A. This Agreement shall be interpreted to ensure, to the fullest
extent possible, that the payments contemplated hereby comply with Section 409A
of the Internal Revenue Code of 1986, as amended, including the Treasury
Regulations promulgated thereunder (“Section 409A”). However, if the RSU Award
is determined to be subject to Section 409A and any payment is triggered by a
separation from service, the payment will, if the Participant is a specified
employee (as determined under Section 409A) and to the extent required by
Section 409A, be delayed until the date that is one day after the six month
anniversary of such separation from service.

 

-4-



--------------------------------------------------------------------------------

17. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the choice of
law principles thereof.

18. Binding Effect. This Agreement shall inure to the benefit of, and be binding
on, the Company and its successors and assigns, and the Participant and his or
her heirs, administrators, executors, other legal representatives and permitted
assigns, whether so expressed or not.

19. No Waiver. No waiver of any provision of this Agreement will be valid unless
in writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right under this Agreement constitute
a continuing waiver of the same or a waiver of any other right hereunder.

20. Further Assurances. The Participant hereby agrees to take whatever
additional action and execute and deliver all agreements, instruments and other
documents the Company may deem necessary or advisable to carry out or effect any
of the obligations or restrictions imposed on the Participant or the RSU Award
pursuant to the express provisions of the Agreement and/or the Plan.

21. Definition of Terms. Capitalized terms used herein but not otherwise defined
in this Agreement shall have the meanings ascribed to them under the Plan.

22. Entire Agreement. This Agreement and the Plan constitute the entire
understanding and agreement between the parties hereto with regard to the
subject matter hereof, and they supersede all other negotiations, understandings
and representations (if any) made by and between such parties.

[signatures appear on the following page]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunder set his hand, all as
of this             day of             , 2012.

 

ATTEST:     PEPCO HOLDINGS, INC. By:         By:     Name:       Name:   Title:
      Title:       PARTICIPANT:              
Printed Name:                                                                  
                    

 

-6-